

Exhibit 10.8
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) effective as of the
17th day of December, 2008, by and between William A. Mathies (“Mr. Mathies”)
and Sun Health Specialty Services, Inc., a New Mexico corporation (“SHSS”).
 
WHEREAS, SHSS is a wholly owned subsidiary of SunBridge Healthcare Corporation
(“SunBridge” or “Company”), which is a wholly owned subsidiary of Sun Healthcare
Group, Inc. (“SHG”);
 
WHEREAS, SunBridge and other direct and indirect subsidiaries of SHG (referred
to herein as “the other LTC subsidiaries”) provide inpatient services throughout
the United States, in many instances under the “SunBridge” name;
 
WHEREAS, SHSS has Services Agreements with SHG and the other LTC subsidiaries to
provide employees, including Mr. Mathies, to SHG, SunBridge and the other LTC
subsidiaries;
 
WHEREAS, Mr. Mathies has been appointed as President and Chief Operating Officer
of SunBridge and SHG Services, Inc., the subsidiary of SHG that is a holding
company for other operating subsidiaries of SHG that are not other LTC
subsidiaries;
 
WHEREAS, SHSS and Mr. Mathies are parties to that certain Employment Agreement
dated February 28, 2002, as amended on October 12, 2006, October 31, 2007 and
March 31, 2008 (the “Existing  Agreement”); and
 
WHEREAS, SHSS and Mr. Mathies wish to amend and restate the Existing Agreement
upon the terms set forth in this Agreement to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) effective as of the date
hereof.
 
NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
and agreements contained herein, Mr. Mathies and SHSS agree as follows:
 
Section 1:   Employment.  SHSS agrees to employ Mr. Mathies and Mr. Mathies
agrees to accept employment with SHSS, subject to the terms and conditions of
this Agreement.  The period of Mr. Mathies’ employment under this Agreement
commenced as of February 28, 2002 (the effective date of the Existing Agreement,
referred to herein as the “Effective Date”) and shall continue until terminated
in accordance with Section 5 below.  As used in this Agreement, the phrase
“Term” refers to Mr. Mathies’ period of employment from the Effective Date until
the date his employment is terminated.
 
Section 2:  Duties and Responsibilities.  Mr. Mathies shall devote his full
employment time, efforts, skills and attention exclusively to advancing and
rendering profitable the business interests of SunBridge, the other LTC
subsidiaries and SHG Services by serving as President and Chief Operating
Officer thereof.
 
1

--------------------------------------------------------------------------------


Section 3:  Compensation, Benefits and Related Matters.
 
a.  
Annual Base Salary.  SHSS shall pay to Mr. Mathies a base salary at an annual
rate of $400,000 (“Base Salary”), such salary to be payable in accordance with
SHSS’s customary payroll practices (but not less frequently than monthly). The
annual base salary will be reviewed at least annually for possible merit
increases and any increase in Mr. Mathies’ annual base salary rate shall
thereafter constitute “Base Salary” for purposes of this Agreement.

 
b.  
Cash Bonus/Incentive Compensation.  In addition to the Base Salary provided for
in Section 3(a) above, Mr. Mathies shall be entitled to receive an annual bonus
(“Bonus”) in accordance with the Sun Healthcare Group, Inc. Executive Bonus
Plan, as it may be amended from time to time by the Compensation Committee of
the Board of Directors of SHG; provided, however, that no amendment shall be
effective if it reduces the percentage of Base Salary that would constitute the
minimum or maximum potential amount of the Bonus as compared to the prior year,
unless such amendment has been agreed to in writing by Mr. Mathies.  The Bonus
shall be payable at the same time as other annual bonuses are paid to senior
management personnel with respect to that fiscal year.  Subject to the
provisions of Section 6, in order to have earned and to be paid any such Bonus,
Mr. Mathies must be employed by SHSS on the date of such payment. It is intended
that the Bonus described in this Section 3(b) qualify as “performance based
compensation” under Section 162(m) of the Code to the extent necessary to
preserve the ability to deduct such Bonus. In the event the minimum financial
performance threshold is met as set forth in the Plan, Mr. Mathies’ minimum
Bonus shall be no less than 10% of his Base Salary for the applicable fiscal
year.

 
c.  
Equity Incentive.  Mr. Mathies shall be entitled to the following equity
incentive as of the date his employment begins:

 
1.  
A non-qualified stock option (“Stock Option”) to purchase 100,000 shares of
Common Stock of SHG at an exercise price per share equal to the fair market
value of the Common Stock. One-fifth of the shares of Common Stock underlying
the Stock Option will vest on the later of (x) the date on which the Stock
Option is issued or (y) the date on which Sun Healthcare Group, Inc. emerges
from Chapter 11 bankruptcy proceedings (the “Initial Vesting Date”) and
thereafter an additional 20% of the shares of Common Stock underlying the Stock
Option will vest on each of the first four anniversaries of the Initial Vesting
Date provided Mr. Mathies is employed by SHSS or any other subsidiary of SHG on
each such date of vesting. The Stock Option shall have a 7 year term.  Mr.
Mathies acknowledges that SHG has satisfied its obligation to grant such Stock
Option.

 
2

--------------------------------------------------------------------------------


2.  
If, during the Term, Mr. Mathies’ employment with SHSS is terminated for any
reason other than his death or Disability (as defined in Section 5(e)), Good
Cause (as defined in Section 5(a)) or his voluntary resignation without Good
Reason (as defined in Section 5(c)), then the unvested portion of his Stock
Options will thereupon immediately be vested.

 
d.  
Retirement and Benefit Plans.  During the Term, Mr. Mathies shall be entitled to
participate in all retirement plans, health benefit programs, insurance programs
and other similar employee welfare benefit arrangements available generally to
senior executive officers of SHSS providing services to SunBridge from time to
time. Such plans, programs and arrangements are subject to change during the
Term at the sole discretion of the Company.

 
e.  
Paid Time Off.  Mr. Mathies shall be entitled to paid time off, in addition to
holiday and sick time, of not less than 160 hours per year, in accordance with
SunBridge’s policy for paid time off.

 
f.  
Indemnification Liability/Insurance.  Mr. Mathies shall be entitled to
indemnification by SunBridge and/or SHSS to the fullest extent permitted by
applicable law and the charter and by laws of SunBridge and/or SHSS. In
addition, SunBridge shall maintain during Mr. Mathies’ employment customary
director’s and officers’ liability insurance and Mr. Mathies shall be covered by
such insurance.

 
g.  
Taxes.  All compensation payable to Mr. Mathies shall be subject to withholding
for all applicable federal, state and local income taxes, occupational taxes,
Social Security and similar mandatory withholdings.

 
Section 4:   Travel and Housing.  SunBridge will relocate the principal
executive offices for SunBridge’s senior management team to Orange County,
California. Such relocation shall be completed within a reasonable time upon
location of acceptable office space. Reasonable out-of-pocket costs related to
relocation of Mr. Mathies’ personal residence from Arkansas to Orange County,
including, but not limited to selling, buying, packing, moving and transitional
storage costs will be reimbursed. Until such relocation is completed, Mr.
Mathies shall be entitled to reimbursement for reasonable travel and housing
expenses incurred by him in connection with his performance of services pursuant
to this Agreement.  Mr. Mathies acknowledges that SHG has satisfied its
obligations pursuant to this Section 4.
 
Section 5:   Termination.  SunBridge and/or SHSS may, at any time in its sole
discretion, terminate Mr. Mathies as President and from all other positions with
SHG and its direct and indirect subsidiaries; provided, however, that SunBridge
and/or SHSS shall provide Mr. Mathies with at least five (5) business days prior
written notice of such termination and shall make the payments associated with
such termination in accordance with Section 6.
 
a.  
Termination by SHSS for “Good Cause.  SunBridge and/or SHSS may at any time, by
written notice to Mr. Mathies at least five (5) business days prior to the date
of termination specified in such notice and specifying the acts or omissions

 
3

--------------------------------------------------------------------------------


 
believed to constitute Good Cause (as defined below), terminate Mr. Mathies as
an officer and employee and from all other positions with SHSS, SunBridge and
the other LTC subsidiaries for Good Cause. SunBridge and/or SHSS may relieve
Mr. Mathies of his duties and responsibilities pending a final determination of
whether Good Cause exists, and such action shall not constitute Good Reason (as
defined below) for purposes of this Agreement. Payment to Mr. Mathies upon a
termination for Good Cause is set forth in Section 6(a). “Good Cause” for
termination shall mean any one of the following:

 
1.  
Any criminal conviction under the laws of the United States or any state or
other political subdivision thereof which, in the good faith determination of
the Compensation Committee of SHG, renders Mr. Mathies unsuitable as an officer
of SunBridge and the other LTC subsidiaries or employee.

 
2.  
Mr. Mathies’ continued failure to substantially perform the duties reasonably
requested by the Chief Executive Officer (“CEO”) of SHG and commensurate with
his position as President of SunBridge and the other LTC subsidiaries (other
than any such failure resulting from his incapacity due to his physical or
mental condition) after a written demand for substantial performance is
delivered to him by the CEO of SHG, which demand specifically identifies the
manner in which the CEO of SHG believes that he has not substantially performed
his duties, and which performance is not substantially corrected by him within a
mutually agreed upon period of time for performance of such demand; and

 
3.  
Any material workplace misconduct or willful failure to comply with SunBridge’s
general policies and procedures as they may exist from time to time by Mr.
Mathies which, in the good faith determination of the Compensation Committee of
SHG, renders Mr. Mathies unsuitable as an officer or employee.

 
b.  
Termination by SunBridge without Good Cause.  SunBridge and/or SHSS may at any
time, by written notice to Mr. Mathies at least five (5) business days prior to
date of termination specified in such notice, terminate Mr. Mathies as an
officer or employee and from all other positions with SHSS, SunBridge and the
other LTC subsidiaries. If such termination is made by SunBridge and/or SHSS
other than by reason of Mr. Mathies’ death, Disability (as defined in Section
5(e)) and Good Cause does not exist, such termination shall be treated as a
termination without Good Cause and Mr. Mathies shall be entitled to payment in
accordance with Section 6(b).

 
c.  
Termination by Mr. Mathies for Good Reason.  Mr. Mathies may, at any time at his
option within sixty (60) days following an event or condition that constitutes
Good Reason (as defined below), resign for Good Reason as an officer and
employee and from all other positions with SHSS, SunBridge and the other LTC
subsidiaries by written notice to SunBridge at least thirty (30) days prior to
the date of termination specified in such notice; provided, however, that

 
4

--------------------------------------------------------------------------------


 
SunBridge and/or SHSS has not substantially corrected the event or condition
that would constitute Good Reason prior to the date of termination. Payment to
Mr. Mathies upon a termination for Good Reason is set forth in Section 6(b).

 
Good Reason” shall mean the occurrence of any one of the following events or
conditions without Mr. Mathies’ written consent:
 
 
1.
A meaningful and detrimental reduction in Mr. Mathies’ authority, duties or
responsibilities or a meaningful and detrimental change in his reporting
responsibilities (including being required to report to someone other than the
Richard K. Matros);

 
 
2.
A material failure of SunBridge and/or SHSS to comply with the compensation
provisions set forth in Sections 3(a) - 3(c) or the benefits provisions set
forth in Sections 3(d) - 3(f) (collectively, the “Benefits”) (other than a
reduction of Benefits uniformly applicable to other members of senior
management); or

 
 
3.
A material relocation of Mr. Mathies’ principal work location from its location
in Orange County, California;

 
provided that SunBridge is provided with notice and SunBridge and/or SHSS are
provided opportunity to cure such breach and Executive terminates his employment
with SHSS, SunBridge and the other LTC subsidiaries, in each case within the
time periods prescribed under this Section 5(c).
 
d.  
Voluntary Resignation.  Mr. Mathies may, at any time at his option with thirty
(30) calendar days written notice to SunBridge, voluntarily resign without Good
Reason as an officer and employee and from all positions with SHSS, SunBridge
and the other LTC subsidiaries. Payment to Mr. Mathies upon his voluntary
resignation without Good Reason is set forth in Section 6(a). Resignation from
employment shall automatically constitute resignation from all positions of any
subsidiary or affiliated corporation.

 
e.  
Death or Disability.  Mr. Mathies’ employment under this Agreement shall
terminate automatically as of the date of Mr. Mathies’ death. SunBridge and/or
SHSS may, at any time by written notice to Mr. Mathies at least five (5)
business days prior to the date of termination specified in such notice,
terminate Mr. Mathies as an officer and employee and from all other positions
with SHSS, SunBridge and the other LTC subsidiaries by reason of his Disability.
“Disability” shall mean any physical or mental condition or illness that
prevents Mr. Mathies’ from performing his duties hereunder in any material
respect for a period of 120 substantially consecutive calendar days, as
determined by a physician selected by SunBridge and/or SHSS and reasonably
acceptable to Mr. Mathies or, if Mr. Mathies is incapacitated, reasonably
acceptable to the Director of Medicine or equivalent senior physician at Hoag
Hospital. Payment to Mr. Mathies upon his termination by reason of his death or
Disability is set forth in Section 6(a).

 
5

--------------------------------------------------------------------------------


Section 6:  Payments Upon Termination.
 
a.  
Payment Upon Termination for Good Cause, Resignation without Good Reason, Death
or Disability.  In the event of termination of his employment pursuant to
Sections 5(a), 5(d) or 5(e), Mr. Mathies, or his estate where applicable, shall
be paid any earned but unpaid Base Salary through the date of termination and
any accrued and unused paid time off through the date of termination in
accordance with Company policy, which shall be paid to Mr. Mathies or his estate
or beneficiary, as applicable, in a lump sum in cash upon or promptly following
(and in all events within 30 days after) the date of termination of employment
(collectively, the “Accrued Obligations”).  In addition, in the case of a
termination of employment pursuant to Sections 5(e), but not Sections 5(a) or
5(d), Mr. Mathies or his estate shall be paid (i) any accrued and unpaid bonus
for any prior fiscal year, which shall be paid to Mr. Mathies or his estate or
beneficiary, as applicable, in a lump sum in cash at the time that annual
bonuses are paid to senior management personnel with respect to that fiscal
year, but in any event within seventy-five (75) days after the conclusion of the
fiscal year to which such Bonus relates, and (ii) a pro rata portion (determined
by multiplying the bonus compensation he would have earned had he been employed
for the full year by a fraction the numerator of which shall be the number of
calendar days in the year in which his termination occurs that precede such
termination, and the denominator of which shall be the total number of days in
such year) of the bonus, if any, for the fiscal year in which the termination
occurs, which shall be paid at the same time as other annual bonuses are paid to
senior management personnel with respect to that fiscal year, but in any event
within seventy-five (75) days after the conclusion of the fiscal year to which
such Bonus relates.  Mr. Mathies shall also receive his vested benefits in
accordance with the terms of SHG’s compensation and benefit plans, and his
participation in such plans and all other perquisites shall cease as of the date
of termination, except to the extent Mr. Mathies may elect to continue coverage
as under any welfare benefit plans as required by Part 6, Title I of the
Employee Retirement Income Security Act of 1974, as amended. Upon a termination
under Section 5(a), 5(d) or 5(e), Mr. Mathies shall not be entitled to any
compensation or benefits under this Agreement except as set forth in this
Section 6(a).

 
b.  
Payment Upon Termination by SunBridge without Good Cause or by Mr. Mathies for
Good Reason. In the event of termination of employment pursuant to Sections 5(b)
or 5(c), Mr. Mathies shall be entitled to the following payments and benefits:

 
 
1.
Mr. Mathies shall be entitled to a lump sum severance payment in the amount of
two year’s Base Salary or, in the event such termination occurs on or within two
years following the date of a Change in Control, three year’s Base Salary, with
such amount to be paid to Mr. Mathies on the date which is six (6) months and
one day after the date on which such termination occurs.  Notwithstanding the
foregoing, Mr. Mathies’ right to receive the severance payment hereunder shall
be conditioned upon his

 
6

--------------------------------------------------------------------------------


 
execution of a release in favor of SHG, which shall not be inconsistent with the
terms of this Agreement and which Mr. Mathies shall deliver to SHG within
twenty-one (21) days following the date of his termination of employment.

 
 
 
2.
Mr. Mathies shall be entitled to: (i) any earned but unpaid Bonus pursuant to
Section 3(b), payable to Mr. Mathies in a lump sum in cash at the time that
annual bonuses are paid to senior management personnel with respect to that
fiscal year, but in any event within seventy-five (75) days after the conclusion
of the fiscal year to which such Bonus relates, (ii) an amount equal to the
Bonus which he would have earned for the year in which his termination occurs
(based upon actual performance had his employment continued through the end of
the fiscal year), payable to Mr. Mathies at the time that annual bonuses are
paid to senior management personnel with respect to that fiscal year, but in any
event within seventy-five (75) days after the conclusion of the fiscal year to
which such Bonus relates, and (iii) any Accrued Obligations payable to Mr.
Mathies as set forth in Section 6(a).

 
 
3.
Mr. Mathies’ participation in any other retirement and benefit plans and
perquisites shall cease as of the date of termination, except Mr. Mathies and
his eligible dependents (as determined under SHG’s health plan) shall be
entitled to continuing coverage under SHG’s health plans on the same basis as
active employees until the earlier of (i) the first anniversary of the date of
termination or (ii) the date of Mr. Mathies or his eligible dependents become
eligible to participate in a plan of a successor employer.

 
A termination of Mr. Mathies’ employment without Good Cause (other than by
reason of his death or Disability) within six (6) months preceding a Change in
Control shall be treated as if such termination occurred on the date of such
Change in Control if it is reasonably demonstrated that the termination was at
the request of the third party who has taken steps reasonably calculated to
effect such Change in Control or otherwise arose in connection with or in
anticipation of such Change in Control.  In such case, any additional amount
payable to Mr. Mathies under Section 6(b)(1) above shall be paid to Mr. Mathies
on the date which is six (6) months and one day after the date on which the
actual termination (and not the Change in Control) occurred.
 
c.  
Change in Control.  For purposes of this Section 6, a “Change in Control” shall
be deemed to have occurred if any of the following events occurs:

 
1.  
Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Securities and Exchange Act of 1934, as amended (the “1934 Act”)), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of SHG (an “Acquiring Person”), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the 1934

 
7

--------------------------------------------------------------------------------


 
Act), directly or indirectly, of more than 33 1/3% of the then outstanding
voting stock of SHG;

 
 
2.  
A merger or consolidation of SHG with any other corporation, other than a merger
or consolidation which would result in the voting securities of SHG outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 51% of the combined voting power of the voting securities of
SHG or surviving entity outstanding immediately after such merger or
consolidation;

 
3.  
A sale or other disposition by SHG of all or substantially all of SHG’s assets;

 
4.  
During any period of two (2) consecutive years, individuals who at the beginning
of such period constitute the Board of Directors and any new director (other
than a director who is a representative or nominee of an Acquiring Person) whose
election by the Board of Directors or nomination for election by SHG’s
shareholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination was previously so approved, no longer constitute a
majority of the Board of Directors;

 
provided, however, in no event shall any acquisition of securities, a change in
the composition of the Board of Directors or a merger or other consolidation
pursuant to a plan of reorganization under chapter 11 of the Bankruptcy Code
with respect to SHG (“Chapter 11 Plan”), or a liquidation under the Bankruptcy
Code constitute a Change in Control. In addition, notwithstanding Sections
6(c)(1), 6(c)(2), 6(c)(3) and 6(c)(4), a Change in Control shall not be deemed
to have occurred in the event of a sale or conveyance in which SHG continues as
a holding company of an entity or entities that conduct the business or
businesses formerly conducted by SHG, or any transaction undertaken for the
purpose of reincorporating SHG under the laws of another jurisdiction, if such
transaction does not materially affect the beneficial ownership of SHG’s capital
stock. Mr. Mathies’ continued employment without objection following a Change in
Control shall not, by itself, constitute consent to or a waiver of rights with
respect to any circumstances constituting Good Reason hereunder. A Change in
Control shall not, by itself, constitute Good Reason hereunder.
 
Section 7:   Additional Payments.
 
a.  
Gross-Up Payments.  Notwithstanding anything herein to the contrary, if it is
determined that any payment to Mr. Mathies pursuant to this Agreement would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
or any interest or penalties with respect to such excise tax (such excise tax,
together with any interest or penalties thereon, is herein referred to as an
“Excise Tax”), then Mr. Mathies shall be entitled to an additional payment (a
“Gross-Up

 
8

--------------------------------------------------------------------------------


 
Payment”) in an amount that will place Mr. Mathies in the same after-tax
economic position that he would have enjoyed if the Excise Tax had not applied
to the payment. The amount of the Gross-Up Payment shall be determined by an
accounting firm retained by SHG (the “Accounting Firm”) using such formulas as
the Accounting Firm deems appropriate. No Gross-Up Payment shall be payable
hereunder if the Accounting Firm determines that the payments are not subject to
an Excise Tax.

 
b.  
Determination of Gross-Up Payment.  Subject to the provisions of Section 7(c),
all determinations required under this Section 7, including whether a Gross-Up
Payment is required, the amount of the payments constituting parachute payments,
and the amount of the Gross-Up Payment, shall be made by the Accounting Firm,
which shall provide detailed supporting calculations both to SHG and Mr. Mathies
within fifteen business days of Mr. Mathies’ date of termination or any other
date reasonably requested by SHG or Mr. Mathies on which a determination under
Section 7 is necessary or advisable. Within five days of the receipt by Mr.
Mathies and SHG of the Accounting Firm’s determination of the initial Gross-Up
Payment, SHG shall pay the amount of such Gross-Up Payment to the applicable
taxing authorities for the benefit of Mr. Mathis. If the Accounting Firm
determines that no Excise Tax is payable by Mr. Mathies, SHG shall cause the
Accounting Firm to provide Mr. Mathies and SHG with an opinion that SHG has
substantial authority under the Internal Revenue Code and regulations thereunder
not to report an Excise Tax on Mr. Mathies’ federal income tax return. Any
determination by the Accounting Firm shall be binding upon Mr. Mathies and SHG.
If the initial Gross-Up Payment is insufficient to cover the amount of the
Excise Tax that is ultimately determined to be owing by Mr. Mathies with respect
to any payment (hereinafter an “Underpayment”), SHG, after exhausting its
remedies under Section 7(c) below, shall promptly pay to the applicable taxing
authorities for the benefit of Mr. Mathies (or directly to Mr. Mathies in the
event Mr. Mathies previously paid the related tax amounts) an additional
Gross-Up Payment in respect of the Underpayment.

 
c.  
Procedures.  Mr. Mathies shall notify SHG in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by SHG
of a Gross-Up Payment. Such notice shall be given as soon as practicable after
Mr. Mathies knows of such claim and Mr. Mathies shall apprise SHG of the nature
of the claim and the date on which the claim is requested to be paid. Mr.
Mathies agrees not to pay the claim until the expiration of the thirty-day
period following the date on which Mr. Mathies notifies SHG, or such shorter
period ending on the date the taxes with respect to such claim are due (the
“Notice Period”). If SHG notifies Mr. Mathies in writing prior to the expiration
of the Notice Period that it desires to contest the claim, Mr. Mathies shall:
(i) give SHG any information reasonably requested by SHG relating to the claim;
(ii) take such action in connection with the claim as SHG may reasonably
request, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by SHG and reasonably
acceptable to Mr. Mathies; (iii) cooperate with SHG in good faith in contesting
the claim; and (iv) permit

 
9

--------------------------------------------------------------------------------


 
SHG to participate in any proceedings relating to the claim. Mr. Mathies shall
permit SHG to control all proceedings related to the claim and, at its option,
permit SHG to pursue or forgo any and all administrative appeals, proceedings,
hearings, and conferences with the taxing authority in respect of such claim. If
requested by SHG, Mr. Mathies agrees either to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner and to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts as SHG shall determine;
provided, however, that if SHG directs Mr. Mathies to pay such claim and pursue
a refund, SHG shall pay such claim on Mr. Mathies’ behalf (the “Claim Payment”).
SHG’s control of the contest related to the claim shall be limited to the issues
related to the Gross-Up Payment and Mr. Mathies shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or other taxing authority. If SHG does not notify Mr. Mathies in writing
prior to the end of the Notice Period of its desire to contest the claim, SHG
shall pay to the applicable taxing authorities on Mr. Mathies’ behalf an
additional Gross-Up Payment in respect of the excess parachute payments that are
the subject of the claim. Any Gross-Up Payment shall be made without additional
tax consequences to Mr. Mathies.

 
d.  
Repayments.  If, after a Claim Payment is made by SHG, Mr. Mathies becomes
entitled to a refund with respect to the claim to which such Claim Payment
relates, Mr. Mathies shall pay SHG the amount of the refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after a
Claim Payment is made by Sun, a determination is made that Mr. Mathies shall not
be entitled to any refund with respect to the claim and SHG does not promptly
notify Mr. Mathies of its intent to contest the denial of refund, then the
amount of the Claim Payment shall offset the amount of the additional Gross-Up
Payment then owing to Mr. Mathies.

 
e.  
Further Assurances.  SHSS shall indemnify Mr. Mathies and hold him harmless, on
an after-tax basis, from any costs, expenses, penalties, fines, interest or
other liabilities (“Losses”) incurred by Mr. Mathies with respect to the
exercise by SHG of any of its rights under Section 7, including, without
limitation, any Losses related to SHG’s decision to contest a claim or any
imputed income to him resulting from any Claim Payment or action taken on Mr.
Mathies’ behalf by SHSS hereunder. SHSS shall pay all legal fees and expenses
incurred under Section 7 and shall promptly reimburse Mr. Mathies for the
reasonable expenses incurred by him in connection with any actions taken by SHSS
or SHG or required to be taken by Mr. Mathies hereunder. SHSS shall also pay all
of the fees and expenses of the Accounting Firm, including, without limitation,
the fees and expenses related to the opinion referred to in Section 7(b).

 
f.  
Section 409A.  Notwithstanding anything to the contrary in this Section 7, any
payment under this Section 7 shall be paid to Mr. Mathies promptly but in no
event later than the last day of the end of Mr. Mathies’ taxable year following
the taxable year in which Mr. Mathis (or SHG) pays or remits the related taxes.

 
10

--------------------------------------------------------------------------------


Section 8:  Protection of SHG’s Interests.
 
a.  
Confidentiality.  Mr. Mathies agrees that he will not at any time, during or
after the term of this Agreement, except in performance of his obligations to
SHG, SunBridge and the other LTC subsidiaries, hereunder or with the prior
written consent of the Board of Directors of SHG, directly or indirectly
disclose to any person or organization any secret or “Confidential Information”
that Mr. Mathies may learn or has learned by reason of his association with SHG.
For purposes of all of this Section 8 only, SHG shall also include all of its
direct and indirect subsidiaries. The term “Confidential Information” means any
information not previously disclosed to the public or to the trade by SHG’s
management with respect to SHG’s products, services, business practices,
facilities and methods, salary and benefit information, trade secrets and other
intellectual property, systems, procedures, manuals, confidential reports,
product price lists, pricing information, customer lists, financial information
(including revenues, costs or profits associated with any of SHG’s products or
lines of business), business plans, prospects or opportunities.

 
b.  
Exclusive Property.  Mr. Mathies confirms that all Confidential Information is
and shall remain the exclusive property of SHG. All business records, papers and
documents kept or made by Mr. Mathies relating to the business of SHG shall be
and remain the property of SHG. Upon the termination of Mr. Mathies’ employment
for any reason or upon the request of SHG at any time, Mr. Mathies shall
promptly deliver to SHG, and shall not without the consent of the Board of
Directors of SHG, retain copies of, Confidential Information, or any written
materials not previously made available to the public, or records and documents
made by Mr. Mathies or coming into Mr. Mathies’ possession concerning the
business or affairs of SHG.

 
c.  
Nonsolicitation.  Mr. Mathies shall not, during his employment under this
Agreement, and for one (1) year following the termination of this Agreement, for
whatever reason or cause, in any manner induce, attempt to induce, or assist
others to induce, or attempt to induce, any employee, agent, representative or
other person associated with SHG or any customer, patient or client of SHG to
terminate his or her association or contract with SHG, nor in any manner,
directly or indirectly, interfere with the relationship between SHG and any of
such persons or entities.

 
d.  
Non-Disparagement.  Mr. Mathies shall not during his employment under this
Agreement and for two years following termination of the Agreement, for whatever
reason, make any statements that are intended to or that would reasonably be
expected to harm SHG or any of its subsidiaries or affiliates, their respective
predecessors, successors, assigns and employees and their respective past,
present or future officers, directors, shareholders, employees, trustees,
fiduciaries, administrators, agents or representatives. SHG and its officers and
directors will not make any statements that are intended to or that would

 
11

--------------------------------------------------------------------------------


 
 reasonably be expected to harm Mr. Mathies or his reputation or that reflect
negatively on Mr. Mathies’ performance, skills or ability.

 
e.  
Relief.  Without intending to limit the remedies available to SHG, Mr. Mathies
acknowledges that a breach of any of the covenants in Section 8 may result in
material irreparable injury to SHG for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of such a breach or threat thereof, SHG shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining Mr. Mathies from engaging in activities prohibited by
Section 8 or such other relief as may be required to specifically enforce any of
the covenants in Section 8.

 
Section 9:   Miscellaneous Provisions.
 
a.  
Amendments, Waivers, Etc.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by both parties. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 
b.  
Validity.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 
c.  
Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes all prior agreements and understandings of the parties with
respect to the subject matter hereof. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement
and this Agreement shall supersede all prior agreements, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
with respect to the subject matter hereof.

 
d.  
Resolution of Disputes.  Any disputes arising under or in connection with this
Agreement may, at the election of Mr. Mathies or SHG or SunBridge, be resolved
by binding arbitration, to be held in Orange County, California in accordance
with the rules and procedures of the American Arbitration Association. If
arbitration is elected, Mr. Mathies and SHG and SunBridge shall mutually select
the arbitrator. If Mr. Mathies and SHG and SunBridge cannot agree on the
selection of an arbitrator, each party shall select an arbitrator and the two
arbitrators shall select a third arbitrator who shall resolve the dispute.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Nothing herein shall limit the ability of SHG and
SunBridge to obtain the injunctive relief

 
12

--------------------------------------------------------------------------------


 
described in Section 8(d) pending final resolution of matters that are sent to
arbitration.

 
e.  
Attorneys’ Fees.  SunBridge shall pay or reimburse Mr. Mathies on an after-tax
basis for all costs and expenses (including, without limitation, court costs,
costs of arbitration and reasonable legal fees and expenses which reflect common
practice with respect to the matters involved) incurred by Mr. Mathies as a
result of any claim, action or proceeding (i) contesting or otherwise relating
to the existence of Good Cause in the event of Mr. Mathies’ termination of
employment during the Term for Good Cause; (ii) enforcing any right, benefit or
obligation under this Agreement, or otherwise enforcing the terms of this
Agreement or any provision thereof; or (iii) asserting or otherwise relating to
the existence of Good Reason in the event of Mr. Mathies’ termination of
employment during the Term for Good Reason; provided, however that this
provision shall not apply if the relevant trier-of-fact determines that Mr.
Mathies’ claim or position was without reasonable foundation.

 
f.  
Governing Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

 
g.  
Notice.  For the purpose of this Agreement, notice, demands and all other
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand delivery or overnight
courier or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows or to other addresses as each
party may have furnished to the other:

 
To SunBridge or SHSS:
 
Attention: General Counsel
101 Sun Avenue N.E.
Albuquerque, New Mexico 87109
 
To Mr. Mathies:
 
William A. Mathies
1500 E. Ocean Blvd.
Newport Beach, California   92661
 
h.  
Section 409A.

 
1.  
If Mr. Mathies is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Mr. Mathies’ separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder) and
any payment or benefit provided in Section 6 hereof constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code, Mr. Mathies shall
not be entitled to any such payment

 
13

--------------------------------------------------------------------------------


 
or benefit until the earlier of: (i) the date which is six (6) months after his
separation from service for any reason other than death, or (ii) the date of his
death.  The provisions of this paragraph shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code.  Any amounts otherwise payable to Mr. Mathies upon or
in the six (6) month period following his separation from service that are not
so paid by reason of this Section 9(h)(1) shall be paid (without interest) as
soon as practicable (and in all events within thirty (30) days) after the date
that is six (6) months after Mr. Mathies’ separation from service (or, if
earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of his death).

 
2.  
To the extent that any reimbursements pursuant to Sections 4, 6(b)(3), 7(e) and
9(e) are taxable to Mr. Mathies, any reimbursement payment due to Mr. Mathies
pursuant to such provision shall be paid to Mr. Mathies on or before the last
day of Mr. Mathies’ taxable year following the taxable year in which the related
expense was incurred.  The benefits and reimbursements pursuant to Sections 4,
6(b)(3), 7(e) and 9(e) are not subject to liquidation or exchange for another
benefit and the amount of such benefits and reimbursements that Mr. Mathies
receives in one taxable year shall not affect the amount of such benefits and
reimbursements  that Mr. Mathies receives in any other taxable year.

 
3.  
It is intended that any amounts payable under this Agreement and Sun’s and Mr.
Mathies’ exercise of authority or discretion hereunder shall comply with and
avoid the imputation of any tax, penalty or interest under Section 409A of the
Code.  This Agreement shall be construed and interpreted consistent with that
intent.

 
The parties hereto have executed this Agreement as of the date first above
written.
 


 
/s/ Willaim A. Mathies                           
William A. Mathies 
   
SUN HEALTH SPECIALTY SERVICES, INC.
   
By /s/ Michael Newman                           
Its Vice President

 
 
 
14



--------------------------------------------------------------------------------